 



EXHIBIT 10.2

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement is dated as of May 5, 2016 (this
“Agreement”), by and between Deerfield SS, LLC, a Delaware limited liability
company (“Deerfield”) and Nuo Therapeutics, Inc. (“Nuo”, and collectively with
Deerfield, the “Parties”, and each individually a “Party”).

 

RECITALS:

 

WHEREAS, on January 26, 2016 (the “Petition Date”), Nuo commenced a Chapter 11
bankruptcy proceeding in the United States Bankruptcy Court for the District of
Delaware (the “Court”) in Case No. 16-10192 (MFW), in which proceeding Nuo
operated as a debtor and debtor-in-possession;

 

WHEREAS, Nuo proposed and the Court has confirmed a Plan of Reorganization (the
“Plan”) by entry of that certain Order Granting Final Approval of Disclosure
Statement and Confirming Debtor’s Plan of Reorganization, dated April 25, 2016
[Docket Entry No. 367];

 

WHEREAS, pursuant to the Plan, Nuo’s existing Amended and Restated License
Agreement dated as of October 16, 2015 (as amended by letter agreement dated as
of April 20, 2016, the “License Agreement”) between Nuo and Arthrex, Inc.
(“Arthrex”) is being assigned to Deerfield;

 

WHEREAS, the Plan provides that concurrently with the consummation of the
transactions contemplated thereby, the Parties will enter into this Agreement
whereby Nuo will provide Deerfield the Services (as defined herein) during the
Transition Period (as defined herein);

 

WHEREAS, pursuant to the License Agreement, the assumption by Arthrex of all
rights related to manufacture and supply of the Product Line (as such terms is
defined in the License Agreement) was to occur no later than March 31, 2016 but
is now targeted to occur on or around September 30, 2016 and Nuo’s continued
manufacture and supply of the Product Line until such assumption by Arthrex is
part of the consideration to Deerfield’s assumption of the License Agreement and
support of the Plan;

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

SECTION 1
DEFINITIONS

 

For the purposes of this Agreement, the following terms will have the
definitions hereinafter specified:

 

1

 

 

1.1           “Action” means any suit, charge, legal proceeding, investigation,
audit, grievance, administrative enforcement proceeding or arbitration
proceeding by or before any Governmental Authority or arbitrator.

 

1.2            “Affiliate” means with respect to any Person, any Person that
directly or indirectly controls, is controlled by or is under common control
with such Person, where “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

1.3           “Business Day” means any day other than a Saturday, a Sunday or
any other day on which the Federal Reserve Bank of New York is closed.

 

1.4           “Force Majeure” means any event beyond the reasonable control of a
Party or its Affiliates that delays or interrupts the performance of the
obligations or covenants of such Party (or, if applicable, such Affiliate)
hereunder, including (a) an intervening act of God or public enemy, war,
invasion, armed conflict, act of foreign enemy, blockade, revolution, terrorist
attack, sabotage, civil commotions, interference by civil or military
authorities; (b) mechanical breakdowns (that could not have been prevented by
industry standard maintenance), obstruction, strikes or other similar events; or
(c) natural disasters, riot or other public disorder, epidemic, quarantine
restriction, strike, or labor protest.

 

1.5           “Governmental Authority” means any government or political
subdivision, whether federal, state, local or foreign, or any agency of any such
government or political subdivision, or any federal, state, local or foreign
court.

 

1.6           “Law” means any law, statute, code, ordinance, regulation, Order
or rule of any Governmental Authority.

 

1.7           “Order” means any order, judgment, ruling, injunction, assessment,
award, decree or writ issued, promulgated or entered by or with any Governmental
Authority.

 

1.8           “Original License” means the Distributor Agreement and License
dated August 7, 2013 between Nuo and Arthrex.

 

1.9           “Person” means any natural person, sole proprietorship,
partnership, corporation, limited liability company, joint venture,
unincorporated society or association, trust or other legal entity or
Governmental Authority.

 

1.10         “Products” has the meaning provided therefor in the License
Agreement.

 

1.11         “Service” or “Services” shall mean those services listed and
described on Schedule A attached hereto to be provided pursuant to the terms and
in the manner described herein.

 

2

 

 

1.12         “Transition Period” shall mean, with respect to each Service, the
period beginning on the date of this Agreement and continuing until such time as
Arthrex has fully assumed responsibility for the Service, and such period shall
not exceed beyond October 15, 2016, unless extended by mutual agreement of the
Parties.

 

SECTION 2
SERVICES

 

2.1         Transition Services.

 

(a)          During the Transition Period, Nuo agrees to provide to Deerfield or
its Affiliate, which may be the holder of the License Agreement, all of the
Services set forth on Schedule A to this Agreement. In every case, all of the
Services will be provided in accordance with the terms, limitations and
conditions set forth herein and on Schedule A.

 

(b)          Nuo acknowledges that during the Transition Period, Deerfield will
be transitioning the Services being performed by Nuo hereunder to Arthrex or one
or more vendors. During the Transition Period, Nuo agrees to provide reasonable
assistance to Deerfield, Arthrex, and any third party vendors selected by
Deerfield or Arthrex to effect such transfer in a manner designed (to the extent
reasonably possible) to minimize disruptions to the business operations of
Arthrex, provided that Nuo shall be reimbursed by Deerfield or Arthrex for the
reasonable out-of-pocket expenses incurred by Nuo thereof in connection with the
performance of its obligations under this Section 2.1(b), such reimbursement to
be made promptly after receipt of a written request therefor accompanied by such
reasonable documentation as Deerfield or Arthrex may request in connection
therewith; provided, however, Deerfield shall not be obligated to reimburse any
expense totaling more than Five Thousand Dollars ($5,000) unless Nuo obtained
the prior consent of Deerfield to incur such expenses.

 

2.2           Quality of Services. Nuo represents and warrants that the Services
provided to Deerfield by Nuo and its Affiliates hereunder will be provided in
good faith, in accordance with practices and standards historically exercised by
Nuo for the provision of such Services and in material compliance with
applicable Laws and the terms of the License Agreement and Original License, if
applicable. Except as set forth in the immediately preceding sentence, Nuo makes
no representations or warranties of any kind, express or implied, with respect
to the Services, including without limitation any warranties of merchantability
or fitness for a particular purpose, which are specifically disclaimed.

 

SECTION 3
PAYMENT

 

3.1          Payment of Services.

 

(a)          In consideration for providing the Services, Deerfield will pay to
Nuo, for each full calendar month during which any Service is performed
hereunder: (i) the fee set forth for such Services on Schedule A and
reimbursement for the actual cost of any Product purchased by Nuo for Arthrex as
required by the License Agreement; and (ii) all reasonable and documented
out-of-pocket expenses incurred by Nuo in providing such Services it being
understood and agreed that if any Services shall be provided for less than a
full calendar month (including in respect of the calendar month in which this
Agreement shall be executed), the fees payable in respect thereof shall be
prorated based on the number of days in such calendar month in which such
Services were provided in relation to the total number of days in such calendar
month; provided, however, Deerfield shall not be obligated to pay any expense
totaling more than Five Thousand Dollars ($5,000) unless Nuo obtained the prior
consent of Deerfield to incur such expenses.

3

 

 

(b)          A single written statement will be rendered each calendar month by
Nuo to Deerfield for Services delivered during the preceding calendar month,
which statement will include the applicable Product cost, fee or fees set forth
for such Services on Schedule A and all reasonable and documented out-of-pocket
expenses incurred by Nuo in providing such Services during such preceding
calendar month (the “Monthly Statement”). Monthly Statements will be
substantiated by supporting written information and will itemize in reasonable
detail the basis for such Monthly Statement. Each Monthly Statement will be
delivered promptly on the invoice date and payable to Nuo in immediately
available funds within ten (10) days after the receipt by Deerfield of payment
by Arthrex to Deerfield for such Product and Services, but in no event later
than ninety (90) days after the invoice date of such Monthly Statement. The
Monthly Statement shall be sent to the recipient at the address for Deerfield
and in the manner set forth in Section 6.2. If any payment is not paid when due,
Nuo shall send a notice of such overdue payment to Deerfield (a “Payment
Notice”). If Deerfield does not make such overdue payment within ten (10)
Business Days after receiving a Payment Notice, Nuo shall have the right to
cease providing any or all of the Services it provides and terminate those
Services upon delivery of ten (10) days’ prior written notice to Deerfield;
provided, however, Nuo shall not cease providing any Service or terminate this
Agreement if such lack of payment is due to a good faith dispute regarding such
payment and any amounts not in dispute have been duly paid by Deerfield.

 

SECTION 4
TERM

 

4.1           General. Each Service will commence on the Effective Date and will
continue until the end of the Transition Period. This Agreement will commence as
of the Effective Date hereof and shall remain in force until the earlier of (a)
expiration of the Transition Period, (b) termination of this Agreement by Nuo or
Deerfield in accordance with Section 3.1(b), or 4.4(a), as applicable.

 

4.2           Amounts Due.

 

In the event of a termination or expiration of this Agreement, all outstanding
amounts due from Deerfield under Sections 2.1(b) and 3.1, up through and
including the date of termination or expiration, will become due and payable to
Nuo and Nuo shall send or cause to be sent a final invoice in respect thereof,
which shall thereafter be paid in accordance with the terms set forth in Section
3.1(b) hereof. The fee for any terminated or expired Service will be prorated on
the terms set forth in Section 3.1(a) hereof.

 

4.3           Survival. The provisions in Sections 3.1, 4.2, 4.3, 5, and 6.2
through 6.14 hereof shall survive the expiration or other termination of this
Agreement.

 



4

 

 

4.4          Termination of Agreement or Services.

 

(a)          At any time on written notice to the other Party, Nuo or Deerfield,
as applicable, shall have the right to terminate this Agreement or all or any of
the Services: (i) if the other Party commits a material breach of any of the
terms or conditions of this Agreement (other than non-payment by the other Party
of any invoice in respect of a Service, which shall be governed by Section
3.1(b)) and, if such breach may be cured, the other Party fails to remedy the
breach within thirty (30) days of receiving such notice; or (ii) pursuant to
Section 5.3.

 

(b)          Deerfield may terminate the use of all or any of the Services upon
at least thirty (30) days’ prior notice thereof in accordance with Section 6.2.
Notwithstanding anything contained in this Agreement to the contrary, if Nuo,
prior to the end of the Transition Period for such Service, breaches its
obligation to provide such Service, Nuo shall be liable to Deerfield for any
costs incurred by Deerfield for such Services obtained from any third party
provided that Deerfield shall be required to deliver to Nuo reasonable evidence
of the amount of costs so incurred by Deerfield.

 

SECTION 5
LIABILITIES; INDEMNIFICATION

 

5.1          [RESERVED]

 

5.2          [RESERVED]

 

5.3          Performance Remedy; Specific Performance.

 

(a)          In the event that Nuo fails to provide a Service hereunder, or the
quality of a Service is not in accordance with Section 2.2 (a “Failure”),
Deerfield may give Nuo prompt written notice thereof. Following receipt of any
such notice, Nuo will use commercially reasonable efforts to promptly remedy any
such Failure. If, within fifteen (15) days following the delivery of such
written notice, Nuo has not provided such Service or improved the quality
thereof to be in compliance with the terms set forth in this Agreement, and if
as a result of any such Failure, it becomes reasonably necessary for Deerfield
to obtain any applicable Service from another provider, then Deerfield may
terminate the applicable Service and Nuo shall be required to pay to Deerfield
the amount of any reasonable cost (in excess of the cost of the Service to be
provided by Nuo hereunder) that is actually paid by Deerfield to a third party
service provider, provided that Deerfield shall be required to deliver to Nuo
reasonable evidence of the amount of costs so incurred by Deerfield.

 

(b)           The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. Subject to Section 6.5,
the Parties agree that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to seek an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Agreement, this being in
addition to any other remedy to which such party is entitled at law or in
equity.

 



5

 

 

5.4          Indemnification.

 

(a)          Nuo will indemnify and hold harmless each of Deerfield and its
Affiliates for any Actions, assessments, losses, damages, deficiencies, costs,
expenses, liabilities, judgments, awards, fines, interest, sanctions, penalties
and charges (including any amounts paid in settlement in accordance with this
Agreement), including reasonable costs, fees and expenses of attorneys,
accountants, consultants, experts and other third party representatives required
to investigate, mitigate or avoid the same, arising from a claim by a third
party (“Losses”) that are incurred by Deerfield or its Affiliates, as the case
may be, if and to the extent that any such Loss arises out of or relates to (i)
any material breach of this Agreement by Nuo or any of its Affiliates providing
Services hereunder or (ii) the gross negligence, bad faith or fraud of Nuo or
any of its Affiliates providing services hereunder in connection with the
performance of the Services hereunder.

 

SECTION 6
GENERAL PROVISIONS

 

6.1          Access.

 

During the Transition Period, Deerfield will have reasonable access upon prior
written notice to information or records kept by Nuo for the purposes of the
delivery of Services under this Agreement.

 

6.2           Notices. Any notice or other communication provided for herein or
given hereunder to a party hereto must be in writing, and (a) sent by facsimile
transmission, (b) sent by electronic mail, (c) delivered in person, (d) mailed
by first class registered or certified mail, postage prepaid, or (e) sent by
Federal Express or other overnight courier of national reputation, addressed as
follows:

 

To Nuo:

 

207A Perry Parkway, Suite 1

Gaithersburg, MD 20877

Attention: CEO

Fax: 240-499-2690

Email: djorden@nuot.com

 

If to Deerfield to:

 

Deerfield SS, LLC

c/o Deerfield Management Company, LP

789 Third Avenue, 37th Floor

New York, New York 10017

Attention: David J. Clark

Fax: (646) 536-5662

Email: dclark@deerfield.com

 



6

 

 

6.3           Relationship between Parties. Nothing contained in this Agreement
shall be construed as creating a partnership, joint venture, agency, trust or
other association of any kind, each Party being individually responsible only
for its obligations as set forth in this Agreement. Nuo shall provide the
Services hereunder in the capacity of an independent contractor and not as an
employee or agent of Deerfield.

 

6.4           Assignment; Binding Effect. This Agreement and the rights
hereunder and all the provisions hereof shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and permitted
assigns. The Parties acknowledge and agree that a Party may assign its rights
and delegate its duties under this Agreement to one or more of its Affiliates
that normally performs the contemplated Services; provided, however, that the
assigning Party will remain fully responsible for compliance with the terms of
this Agreement the same as if such delegation or designation were not effected.

 

6.5           Governing Law; Jurisdiction. All issues and questions concerning
the construction, validity, interpretation and enforceability of this Agreement
and the Schedules hereto, and all claims and disputes arising hereunder or
thereunder or in connection herewith or therewith, whether purporting to be
sound in contract or tort, or at law or in equity, shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to any choice of Law or conflict of Law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.
The Parties hereto hereby agree and consent to be subject to the exclusive
jurisdiction of the federal and state courts in Wilmington, Delaware, and hereby
waive the right to assert the lack of personal or subject matter jurisdiction or
improper venue in connection with any such suit, action or other proceeding. In
furtherance of the foregoing, each of the Parties hereto (a) waives the defense
of inconvenient forum, (b) agrees not to commence any suit, action or other
proceeding arising out of this Agreement or any transactions contemplated hereby
other than in any such court, and (c) agrees that a final judgment in any such
suit, action or other proceeding shall be conclusive and may be enforced in
other jurisdictions by suit or judgment or in any other manner provided by Law.
EACH PARTY HERETO HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY AND WITH AND
UPON THE ADVICE OF COMPETENT COUNSEL IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY
COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING
TO OR IN CONNECTION WITH (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

6.6           Counterparts; Electronic Transmission. This Agreement may be
executed in two or more counterparts (any of which may be delivered by facsimile
or email transmission followed promptly by an executed original), each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

6.7           Captions. The captions contained in this Agreement are for
convenience of reference only and do not form a part of this Agreement.

 

7

 

 

6.8           Complete Agreement. This Agreement and the Schedules attached
hereto constitute the entire agreement between the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings
between the Parties with respect to such subject matter.

 

6.9          Interpretation.

 

(a)          When a reference is made in this Agreement to a Section or
Schedule, such reference shall be to a Section or Schedule of or to this
Agreement unless otherwise indicated.

 

(b)          Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(c)          Unless the context requires otherwise, the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words in this Agreement
refer to this entire Agreement.

 

(d)          Unless the context requires otherwise, words in this Agreement
using the singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders.

 

(e)          References in this Agreement to “dollars” or “$” are to U.S.
dollars.

 

(f)          This Agreement was prepared jointly by the Parties and no rule that
it be construed against the drafter will have any application in its
construction or interpretation.

 

6.10         Waiver and Amendment. This Agreement may be amended or modified
only by an instrument in writing duly executed by each Party. Except as
otherwise provided in this Agreement, any failure of any Party to comply with
any obligation, covenant, agreement or condition herein may be waived by the
Party entitled to the benefits thereof only by a written instrument signed by
the Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligations, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

6.11         Third Party Beneficiaries. Each Party intends that this Agreement
does not benefit or create any right or cause of action in or on behalf of any
Person other than the Parties hereto, and no such right shall be created.

 

6.12         Force Majeure. If a Party or any of its Affiliates or any other
Person (including any vendor or supplier to such Party or any Affiliate thereof)
is affected by an event of Force Majeure such that such Party or any Affiliate
thereof is unable to fulfill all or part of its obligations under this Agreement
(including providing such Party’s Services), such Party must give written notice
thereof to the other Party, and thereafter and so long as such Force Majeure
circumstances shall remain in effect, the affected Party and its Affiliates will
be relieved of their obligations hereunder and shall not be in default or breach
hereunder as a result thereof.

 

8

 

 

6.13         Severability. Any term of provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without rending
invalid or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable.

  

[The remainder of this page is intentionally left blank]

 

9

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

  NUO THERAPEUTICS, INC.         By: /s/ David Jorden     Name:  David Jorden  
  Title:  Acting CEO/CFO         DEERFIELD SS, LLC       By: Deerfield Mgmt,
L.P., its Manager       By: J.E. Flynn Capital, LLC, its General Partner        
By: /s/ David J. Clark     Name: David J. Clark     Title: Authorized Signatory

 

[Signature Page to the Transition Services Agreement]

 

 

 

 

SCHEDULE A

 

Services   COST      

During the Transition Period, Nuo will continue to provide for the manufacture
and supply to Arthrex of the Products in accordance with the terms of License
Agreement and Original License, as applicable, and provide its full cooperation,
as commercially reasonable, to assist Arthrex with the manufacture and supply of
the Products, notwithstanding any argument that Nuo could assert that it is not
obligated to perform under the terms of License Agreement following March 31,
2016.

 

Nuo will provide consultation, as commercially reasonable to Arthrex concerning
technical aspects, regulatory clearances and approvals and use of the Products
from time to time as reasonably requested by Arthrex.

 

Nuo will, so far as it is reasonably able, provide Arthrex all scientific and
technical information available to Nuo and required in connection with the
licenses granted under the License Agreement, or to respond to inquiries from
customers or governmental or regulatory authorities.

 

Nuo will provide the services required by Section 5(a) and 5(c) the License
Agreement and such other services, as reasonably necessary to fulfill the
obligations to Nuo under the License Agreement and Original License, as
applicable, including but not limited to transition of the manufacture and
supply of Product to Arthrex, as Deerfield or Arthrex may reasonably request.

  USD 10,000 per month       Nuo will permit Arthrex and its contractors,
subcontractors and other agents to duplicate, translate, decompile, reverse
engineer and adapt any Products or component parts thereof.   None       Nuo
will complete the “cable refit” on any defective Products identified in Schedule
B exhibiting a “white screen” failure or potential for “white screen” failure.  
None       Nuo will be responsible for all Products that it has manufactured and
supplied to Arthrex, or shall supply to Arthrex in accordance with Section 2(b)
of the License Agreement.             Nuo will provide Deerfield with all
information, materials, and documents comprising the Intellectual Property
Rights (as defined in the License Agreement) and reasonable access to Nuo
employees or agents necessary to facilitate Deerfield’s or Arthrex’s utilization
of the Intellectual Property Rights as contemplated under the License Agreement.
   

 

 

 

 

SCHEDULE B

 

SERIAL
NUMBER GB 928 GB 929 GB 930 GB 931 GB 932 GB 933 GB 934 GB 935 GB 936 GB 937 GB
938 GB 939 GB 940 GB 941 GB 942 GB 943 GB 944 GB 945 GB 946 GB 947 GB 948 GB 950
GB 951 GB 952 GB 953 GB 954 GB 955 GB 956 GB 958 GB 959 GB 961 GB 962 GB 963 GB
964 GB 965 GB 966 GB 967

 



 

 

 

GB 968 GB 969 GB 970 GB 971 GB 972 GB 973 GB 974 GB 976 GB 977 GB 978 GB 979 GB
981 GB 985 GB 987 GB 992 GB 993 GB 998 GB 1003 GB 1004 GB 1006 GB 1011 GB 1012
GB 1015 GB 1018 GB 1021 GB 1023 GB 1024 GB 1026 GB 1027 GB 1031 GB 1032 GB 1033
GB 1034 GB 1038 GB 1040 GB 1041 GB 1043 GB 1045 GB 1047 GB 1048

 



 

 

 

GB 1049 GB 1050 GB 1051 GB 1053 GB 1057 GB 1059 GB 1064 GB 1066 GB 1069 GB 1070
GB 1071 GB 1072 GB 1074 GB 1075 GB 1076 GB 1077 GB 1079 GB 1080 GB 1082 GB 1083
GB 1084 GB 1085 GB 1086 GB 1088 GB 1089 GB 1090 GB 1091 GB 1092 GB 1093 GB 1094
GB 1096 GB 1097 GB 1098 GB 1099 GB 1100 GB 1102 GB 1104 GB 1105 GB 1107 GB 1108

 



 

 

 

GB 1109 GB 1110 GB 1111 GB 1112 GB 1114 GB 1115 GB 1116 GB 1119 GB 1121 GB 1123
GB 1128 GB 1129 GB 1132 GB 1134 GB 1135 GB 1136 GB 1137 GB 1138 GB 1143 GB 1146
GB 1148 GB 1150 GB 1151 GB 1153 GB 1154 GB 1155 GB 1156 GB 1157 GB 1158 GB 1160
GB 1161 GB 1162 GB 1163 GB 1166 GB 1167 GB 1168 GB 1169 GB 1170 GB 1171 GB 1174

 



 

 

 

GB 1175 GB 1176 GB 1177 GB 1179 GB 1180 GB 1183 GB 1184 GB 1188 GB 1191 GB 1192
GB 1193 GB 1194 GB 1195 GB 1196 GB 1197 GB 1200 GB 1201 GB 1202 GB 1203 GB 1205
GB 1206 GB 1207 GB 1208 GB 1209 GB 1210 GB 1212 GB 1213 GB 1214 GB 1216 GB 1217
GB 1218 GB 1219 GB 1220 GB 1222 GB 1223 GB 1224 GB 1225 GB 1226 GB 1227 GB 1228

 



 

 

 

GB 1230 GB 1231 GB 1232 GB 1234 GB 1235 GB 1236 GB 1238 GB 1239 GB 1240 GB 1241
GB 1242 GB 1243 GB 1244 GB 1245 GB 1246 GB 1247 GB 1248 GB 1249 GB 1251 GB 1252
GB 1253 GB 1254 GB 1255 GB 1256 GB 1257 GB 1258 GB 1259 GB 1260 GB 1261 GB 1265
GB 1268 GB 1269 GB 1270 GB 1271 GB 1272 GB 1274 GB 1275 GB 1276 GB 1277 GB 1278

 



 

 

 

GB 1279 GB 1280 GB 1282 GB 1283 GB 1284 GB 1286 GB 1287 GB 1288 GB 1289 GB 1290
GB 1292 GB 1293 GB 1294 GB 1296 GB 1297 GB 1298 GB 1299 GB 1300 GB 1301 GB 1302
GB 1303 GB 1304 GB 1305 GB 1306 GB 1307 GB 1308 GB 1309 GB 1311 GB 1313 GB 1314
GB 1315 GB 1316 GB 1317 GB 1319 GB 1320 GB 1321 GB 1322 GB 1324 GB 1325 GB 1326

 



 

 

 

GB 1327 GB 1328 GB 1329 GB 1330 GB 1332 GB 1333 GB 1334 GB 1335 GB 1337 GB 1338
GB 1339 GB 1340 GB 1341 GB 1343

 



 

 